IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-81,054-01




EX PARTE HENDRICK DWAYNE LYNN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NUMBER 10-DCR-054645 IN THE 268TH DISTRICT COURT
FROM FORT BEND COUNTY




           Per curiam.

O R D E R


            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of the felony
offense of possession of a controlled substance, and punishment was assessed at two years’
confinement.  No direct appeal was taken.
           The Court received this writ application on March 6, 2014. On May 7, 2014, this
Court dismissed the application because Applicant’s sentence has already discharged. 
However, on the same day of the dismissal, this Court received a supplemental application
in which Applicant raises collateral consequences.  After reconsideration on its own motion,
the Court finds that the application should have been denied on the merits.  Accordingly, the
Court withdraws its prior order dismissing this application and enters an order denying this
application.
           Applicant’s writ application is denied.
DO NOT PUBLISH
DELIVERED: June 11, 2014